     Case 2:20-cv-09555-RGK-E Document 13 Filed 11/16/20 Page 1 of 3 Page ID #:194




1    Daniel C. Girard (State Bar No. 114826)       Eric H. Gibbs (State Bar No. 178658)
     Jordan Elias (State Bar No. 228731)           Amy M. Zeman (State Bar No. 273100)
2    Trevor T. Tan (State Bar No. 281045)          Amanda M. Karl (State Bar No. 301088)
3    Makenna Cox (State Bar No. 326068)            GIBBS LAW GROUP LLP
     GIRARD SHARP LLP                              505 14th Street, Suite 1110
4    601 California Street, Suite 1400             Oakland, CA 94612
     San Francisco, CA 94108                       Telephone: (510) 350-9700
5    Telephone: (415) 981-4800                     Facsimile: (510) 350-9701
6    Facsimile: (415) 981-4846                     ehg@classlawgroup.com
     dgirard@girardsharp.com                       amz@classlawgroup.com
7    jelias@girardsharp.com                        amk@classlawgroup.com
8    ttan@girardsharp.com
     mcox@girardsharp.com
9
     Elizabeth A. Kramer (State Bar No. 293129)
10   ERICKSON KRAMER OSBORNE LLP
11   182 Howard Street
     San Francisco, CA 94105
12   Telephone: (415) 635-0631
     Facsimile: (415) 599-8088
13   elizabeth@eko.law
14
     Counsel for Plaintiffs
15
16                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
17
18                                             Case No. 2:20-CV-09555-RGK (Ex)
     A.B., C.D., E.F., G.H., I.J., K.L.,
19   M.N., on behalf of themselves and all     Hon. R. Gary Klausner
20   others similarly situated,
                                               NOTICE OF PLAINTIFFS’ MOTION
21          Plaintiffs,                        FOR PRELIMINARY SETTLEMENT
22   v.                                        APPROVAL
23
     THE REGENTS OF THE                        Date: December 21, 2020
24   UNIVERSITY OF CALIFORNIA                  Time: 9:00 A.M
25   and JAMES MASON HEAPS,                    Courtroom: 850, 8th Floor
26          Defendants.
27
28

          NOTICE OF PLAINTIFFS’ MOTION FOR PRELIMINARY SETTLEMENT
                                  APPROVAL
                         CASE NO. 2:20-cv-09555-RGK (Ex)
     Case 2:20-cv-09555-RGK-E Document 13 Filed 11/16/20 Page 2 of 3 Page ID #:195




1    TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
2          PLEASE TAKE NOTICE that on December 21, 2020, or as soon thereafter as
3    the matter may be heard by the Honorable R. Gary Klausner in Courtroom 850, 8th
4    Floor of the above-entitled court located at 255 East Temple Street, Los Angeles, CA,
5    90012, Plaintiffs A.B., C.D., E.F., G.H., I.J., K.L., and M.N., (“Plaintiffs”) will and
6    hereby do move for an Order:
7          a) Granting preliminary approval of the proposed class action settlement that
8             would resolve this litigation;
9          b) Approving the proposed notice program, including the proposed forms of
10            notice, and directing that notice be disseminated in accordance with the
11            proposed program;
12         c) Appointing the law firms of Girard Sharp LLP, Gibbs Law Group LLP, and
13            Erickson Kramer Osborne LLP as Class Counsel; and
14         d) Setting a final approval hearing and certain other dates in connection with the
15            settlement approval process.
16         This motion is based upon this Notice; the Memorandum of Points and
17   Authorities in Support; the Joint Declaration of Class Counsel and the attached
18   exhibits, which includes the Settlement Agreement; the Declaration of Kenneth
19   Feinberg; the Declaration of Jennifer M. Keough, and attached exhibits, along with the
20   proposed notices themselves; and any further papers filed in support of this motion, as
21   well as arguments of counsel and all records on file in this matter. Pursuant to Local
22   Rule 7-3, the motion follows the conferences of counsel for the Parties on November 6.
23
24   Dated: November 16, 2020                      /s/ Daniel C. Girard
25
26                                                 Daniel C. Girard (State Bar No. 114826)
                                                   Jordan Elias (State Bar No. 228731)
27                                                 Trevor T. Tan (State Bar No. 281045)
28
                                        1
          NOTICE OF PLAINTIFFS’ MOTION FOR PRELIMINARY SETTLEMENT
                                  APPROVAL
                         CASE NO. 2:20-cv-09555-RGK (Ex)
     Case 2:20-cv-09555-RGK-E Document 13 Filed 11/16/20 Page 3 of 3 Page ID #:196




1                                             Makenna Cox (State Bar No. 326068)
                                              GIRARD SHARP LLP
2                                             601 California Street, Suite 1400
3                                             San Francisco, CA 94108
                                              Telephone: (415) 981-4800
4                                             Facsimile: (415) 981-4846
5                                             dgirard@girardsharp.com
                                              jelias@girardsharp.com
6
                                              ttan@girardsharp.com
7                                             mcox@girardsharp.com
8
                                              Elizabeth A. Kramer (State Bar No. 293129)
9                                             ERICKSON KRAMER OSBORNE LLP
10                                            182 Howard Street
                                              San Francisco, CA 94105
11
                                              Telephone: (415) 635-0631
12                                            Facsimile: (415) 599-8088
13                                            elizabeth@eko.law

14                                            Eric H. Gibbs (SBN 178658)
15                                            Amy M. Zeman (SBN 273100)
                                              Amanda M. Karl (SBN 301088)
16                                            GIBBS LAW GROUP LLP
17                                            505 14th Street, Suite 1110
                                              Oakland, CA 94612
18
                                              Telephone: (510) 350-9700
19                                            Facsimile: (510) 350-9701
20                                            ehg@classlawgroup.com
                                              amz@classlawgroup.com
21                                            amk@classlawgroup.com
22
                                              Counsel for Plaintiffs
23
24
25
26
27
28
                                        2
          NOTICE OF PLAINTIFFS’ MOTION FOR PRELIMINARY SETTLEMENT
                                  APPROVAL
                         CASE NO. 2:20-cv-09555-RGK (Ex)
